UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2519


BEATTIE BALENTINE ASHMORE, in his capacity           as    Court
Appointed Receiver for The Three Hebrew Boys,

                Plaintiff - Appellee,

          v.

DENNIS RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-00431-MBS)


Submitted:   April 28, 2014                   Decided:    May 27, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis Richardson, Appellant Pro Se.   Lewis Walter Tollison,
III, TOLLISON LAW FIRM, Greenville, South Carolina; Thomas
Edward Vanderbloemen, GALLIVAN, WHITE & BOYD, PA, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis Richardson appeals the district court’s orders

granting    a   preliminary        injunction      and    summary       judgment    to

Ashmore.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Ashmore v. Richardson, No. 3:12-cv-00431-MBS

(D.S.C.    filed   Nov.      18,   2013   &    entered   Nov.    19,    2013).      We

dispense    with      oral    argument        because    the    facts    and     legal

contentions     are   adequately      presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2